Citation Nr: 0000078	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to July 
20, 1995, for coronary artery disease with four vessel bypass 
and history of myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1942 to October 1945.  
The veteran was a prisoner of war (POW) of the government of 
Germany from December 1944 to March 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, established service 
connection for coronary artery disease with bypass grafting 
of four vessels with a 30 percent evaluation effective from 
August 22, 1994.  A notice of disagreement was received in 
October 1995, and a statement of the case was issued in 
November 1995.  The record shows that a substantive appeal 
was not received until March 1998, thus suggesting that the 
Board may not have jurisdiction of this appeal under 38 
U.S.C.A. § 7105 (West 1991).  However, the record shows that 
additional evidence was received by the RO within the initial 
one year appeal period (beginning from the March 1995 rating 
decision).  When additional evidence is received within the 
one year appeal period, the RO is required to review such 
evidence and issue a supplemental statement of the case.  38 
U.S.C.A. § 7105(d)(3).  However, such a supplemental 
statement of the case was not issued until February 1998.  
VA's General Counsel has indicated that in such a case, the 
appellant is afforded 60 days from the issuance of such 
supplemental statement of the case in which to file a 
substantive appeal, even if the 60-day period would extend 
beyond the expiration of the one-year appeal period.  
VAOPGCPREC 9-97 (February 11, 1997).  Accordingly, the 
veteran's March 1998 substantive appeal was timely, and the 
Board properly has jurisdiction over the appeal. 

The Board also notes that by rating decision in February 
1998, the RO increased the evaluation for the veteran's 
cardiovascular disability from 30 percent to 100 percent, 
effective from July 20, 1995.  However, this action only 
constitutes a partial grant of the benefit sought since it 
effectively continued the 30 percent evaluation during the 
period prior to July 20, 1995.  

The Board also notes that the veteran has been awarded 
special monthly compensation effective July 20, 1995.  In 
certain statements, both the veteran and the veteran's 
representative have indicated that they believe an earlier 
effective date is warranted for the award of special monthly 
compensation.  This matter is hereby referred to the RO for 
clarification and appropriate action.


FINDING OF FACT

Prior to July 20, 1995, the symptomatology attributable to 
the veteran's service-connected cardiovascular disability was 
not productive of substantiated repeated anginal attacks, 
diastolic pressure of predominantly 120 or more, or the 
inability to perform more than light manual labor.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 30 percent prior to July 20, 1995, for coronary artery 
disease with four vessel bypass and history of myocardial 
infarction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.14, Diagnostic Codes 7005, 7007, 
7017, 7101 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
the veteran's heart condition warranted a 100 percent 
disability rating prior to July 20, 1995.  The veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, and, as such, the 
claim for the increased evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  After reviewing the claims file which includes 
both private and VA 
medical records documenting the veteran's disability during 
the pertinent time period, the Board finds that no additional 
action is required to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran was originally denied entitlement to service 
connection for a heart disability in an August 1991 rating 
decision.  In August 1994, the veteran submitted an 
application to reopen his claim of entitlement to service 
connection for a heart disability.  In a March 1995 rating 
decision, service connection for the veteran's heart 
disability was granted, and the veteran was assigned a 30 
percent disability rating effective from August 24, 1993.  
In a February 1998 rating decision, the veteran's heart 
disability was increased to 100 percent disabling effective 
July 20, 1995.  In a March 1998 statement, the veteran 
indicated that his 100 percent disability rating should be 
effective from August 1993.

The Board notes that the schedule for rating disabilities 
have been revised with respect to the regulations applicable 
to cardiovascular disabilities, effective January 12, 1998.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 317 (1991).  However, as the new rating criteria was not 
effective until January 12, 1998, and the issue in this case 
involves evidence prior to July 20, 1995, the new criteria is 
not applicable.  Rhodan v. West, 12 Vet. App. 55 (1998).  In 
Rhodan, the United States Court of Appeals for Veterans 
Claims (Court) emphasized that where compensation is awarded 
or increased "pursuant to any Act or administrative issue, 
the effective date of such an award or increase . . . shall 
not be earlier than the effective date of the Act or 
administrative issue."  Id. at 4; citing 38 U.S.C.A. 
§ 5110(g).  In short, the Court found that this rule 
prevented the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.

The veteran's cardiovascular disease is rated under the 
provisions of Diagnostic Code 7017 for coronary artery 
bypass in effect prior to January 12, 1998.  Under this 
Code, a 100 percent evaluation is warranted for one year 
following bypass surgery, and thereafter, the disorder is to 
be rated as arteriosclerotic heart disease, with a minimum 
rating of 30 percent.  Under Diagnostic Code 7005 for 
arteriosclerotic heart disease, a 100 percent evaluation is 
warranted for arteriosclerotic heart disease during and for 
six months following acute illness from coronary occlusion 
or thrombosis, or circulatory shock, etc.  A 100 percent 
evaluation is also warranted for arteriosclerotic heart 
disease after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
evaluation is for application when there was 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis, as above, all with 
history of substantiated repeated anginal attacks, more than 
light manual labor is not feasible.  A 30 percent evaluation 
is assigned following typical coronary occlusion or 
thrombosis or with a history of substantiated anginal attack 
and ordinary manual labor feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1995).

Private treatment records from the Heart Center in Marion, 
Indiana, dated from June 1984 to August 1994.  A December 
1991 echocardiogram revealed an impression of normal 
echocardiogram.  An October 1993 electrocardiogram was noted 
as abnormal, with nonspecific ST-T wave changes. A September 
1992 record reflects that the veteran's angina was stable.  
In February 1994 the veteran denied chest pain.  A September 
1994 entry indicated that the veteran's angina was stable.  
An April 1994 stress echocardiogram report revealed an 
impression of negative stress echocardiogram for ischemia at 
low level of exercise.  A March 1994 record indicates that 
the veteran denied chest pain.

At an October 1994 VA POW examination, the veteran stated 
that he was "moderately active physically" and carried 
Nitroglycerin but used it rarely.  At an October 1994 VA 
diseases of the heart examination, the veteran indicated 
that he walked two miles a day and had tightness in his 
chest when he over exerted himself.  Examination revealed 
that his chest was clear in all quadrants, and his heart had 
a regular rate rhythm, 60 per minute, with no heave or 
murmur.  Posterior myocardial infarction was not displaced.  
Blood pressure readings were 130/80 (standing), 128/68 
(sitting), and 132/78 (lying down).  The electrocardiogram 
revealed sinus Brady and "non-specific ST changes."  The 
diagnoses were coronary artery disease and exertional angina 
FC II.  

Private hospital records dated in July 1995 indicate that 
the veteran was admitted for treatment on July 20, 1995, 
after complaining of severe chest discomfort during his 
regular walk.  The veteran underwent left heart 
catheterization, selective coronary arteriography, and 
aortography and left ventriculography.  The veteran was 
discharged on July 26, 1995, with diagnoses including 
coronary artery disease and status post recent aborted 
inferior myocardial infarction.  

After reviewing the evidence during the pertinent period 
prior to July 20, 1995, the Board is compelled to conclude 
that the preponderance of that evidence is against 
entitlement to a rating in excess of 30 percent.  As 
Diagnostic Code 7017 provided for a 100 percent evaluation 
only for one year following bypass surgery, a rating in 
excess of 30 percent prior to July 20, 1995 under Diagnostic 
Code is not for application.  As there had not been prior to 
July 20, 1995, a history of acute coronary occlusion or 
thrombosis with a history of substantiated repeated anginal 
attacks, with more than light manual labor precluded, a 
rating in excess of 30 percent under Diagnostic Code 7005 is 
not warranted.  

The  Board also notes here that a rating in excess of 30 
percent is not warranted under Diagnostic Code 7007 for 
hypertensive heart disease either as he veteran had not 
shown diastolic blood pressure predominantly 120 or more, 
nor was there a showing that more than light manual labor 
was precluded.  

In short, prior to July 20, 1995, the evidence does not show 
that the criteria for a rating in excess of 30 percent were 
met.  In this regard, the Board notes that in October 1994, 
the veteran informed the VA examiner that he was moderately 
active.  Further, the private treatment records prior to 
July 20, 1995 do not suggest that the veteran was 
manifesting any symptomatology that would warrant a rating 
in excess of 30 percent under any of the applicable 
diagnostic codes relating to cardiovascular disabilities. 

In sum, the veteran's current cardiovascular status does not 
meet or more closely approximate the criteria for a 
disability evaluation greater than 30 percent under any of 
the applicable diagnostic codes.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 30 percent prior to July 20, 1995, for coronary artery 
disease with four vessel bypass and history of myocardial 
infarction.


ORDER

The appeal is denied.



		
ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

